Citation Nr: 0325625	
Decision Date: 09/29/03    Archive Date: 10/03/03

DOCKET NO.  96-48 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Determination of initial rating assignment for service-
connected post-traumatic stress disorder (PTSD), rated as 10 
percent disabling.

2.  Entitlement to an increased rating for service-connected 
iritis with corneal opacity and ulcer of the left eye, 
currently rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The Veteran-Appellant




ATTORNEY FOR THE BOARD

J. D. Parker, Counsel


REMAND

The veteran (also referred to as "appellant" or 
"claimant") served on active duty from January 1943 to 
January 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a  rating decision issued in February 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in New York, New York.  In March 1999, the Board 
remanded these issues to the RO for additional development, 
including for VA examinations.  That development was 
completed and the case returned to the Board.  

During the pendency of the appeal, in a February 2003 
supplemental statement of the case, the RO increased the 
rating for service-connected iritis with corneal opacity and 
ulcer of the left eye to 30 percent.  Inasmuch as the 
veteran, through his representative, has continued to express 
dissatisfaction with this rating, has otherwise not withdrawn 
his appeal, and in light of the fact that the maximum 
schedular disability rating has not been assigned to date, 
the appeal continues.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

In a February 2003 rating decision, the RO denied a claim for 
a total disability rating based on unemployability due to 
service-connected disabilities (TDIU).  The veteran was 
notified of this decision by letter issued on February 25, 
2003.  The record does not reflect that the veteran has yet 
submitted a notice of disagreement with this rating decision.  
The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Accordingly, the issue of 
entitlement to a TDIU is not currently before the Board on 
appeal.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  This law 
redefined the obligations of VA with respect to the duty to 
assist and included an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminated the concept 
of a well-grounded claim and superseded the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA could not 
assist in the development of a claim that was not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  VCAA, § 7(a), 114 Stat. at 2099-2100.

VCAA includes an enhanced duty on the part of VA to notify a 
claimant of the information and evidence necessary to 
substantiate a claim for VA benefits and which evidence, if 
any, the veteran is expected to obtain and submit, and which 
evidence VA will obtain.  See 38 U.S.C.A. § 5103(a) and (b) 
(West 2002).  Also see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  Because of the change in the law brought 
about by the VCAA, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the VCAA.  Because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC 16-92.  In Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003), the United States Court of Appeals for the Federal 
Circuit reiterated that, absent a waiver of VCAA notice and 
duty to assist provisions, the provisions of 38 U.S.C.A. 
§ 5103(a) and (b) (West 2002) require VA to afford the 
veteran one year for receipt of any additional evidence; if 
the case is returned to the Board, the Board will not be able 
to adjudicate the claim prior to the expiration of the one 
year time period.  The veteran may waive the right to notice 
and duty to assist required by the VCAA, although the record 
does not reflect that the veteran has done so. 

Accordingly, this case is REMANDED for the following:

1.  The RO should review the claims file 
and ensure that all notification and 
development actions required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159 
(2002).  The RO should also notify the 
veteran of what evidence is required to 
substantiate his claims for a higher 
initial rating for service-connected PTSD 
and an increased rating for service-
connected iritis with corneal opacity and 
ulcer of the left eye, what evidence, if 
any, the veteran is to submit, and what 
evidence VA will obtain.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 187 
(2002).  Any notice given, or action 
taken thereafter by the RO, must also 
comply with the holdings of Disabled 
American Veterans, et. al. v. Secretary 
of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003) (veteran is to be afforded one 
year from VCAA notice to submit 
additional evidence). 

2.  Thereafter, if additional evidence is 
added to the record, the RO should again 
review the record and readjudicate the 
issues of entitlement to a higher initial 
rating for service-connected PTSD and an 
increased rating for service-connected 
iritis with corneal opacity and ulcer of 
the left eye.  If any benefit sought on 
appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and representative 
should be furnished a supplemental 
statement of the case and should be given 
the opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


